[ex101heistandemploymenta001.jpg]
EXECUTION VERSION 1 EMPLOYMENT AGREEMENT This AGREEMENT (the “Agreement”) is
entered into as of December 12, 2016 (the “Effective Date”), by and between
Parkway, Inc. (the “Company”) and James R. Heistand (the “Executive”). WHEREAS,
Cousins Properties Incorporated (“Cousins”), Parkway Properties, Inc. (“Legacy
Parkway”), Parkway Properties LP, and Clinic Sub Inc. (“Merger Sub”) entered
into that certain Agreement and Plan of Merger, dated as of April 28, 2016 (the
“Merger Agreement”), pursuant to which Legacy Parkway merged with and into
Merger Sub, with Merger Sub continuing as the surviving company (the “Merger”);
WHEREAS, Cousins, Legacy Parkway, the Company, Parkway Operating Partnership LP
(the “Partnership”), and certain other parties entered into a Separation,
Distribution and Transition Services Agreement, dated as of October 5, 2016 (the
“Separation and Distribution Agreement”), pursuant to which, among other things,
(i) the Houston, Texas assets of Legacy Parkway and Cousins and certain other
assets were contributed to the Company and the Partnership, and (ii) Cousins
distributed 100% of the capital stock of the Company to the stockholders of
Cousins (which included legacy stockholders of Legacy Parkway) (the
“Distribution”); WHEREAS, the Company desires to continue to employ the
Executive as President and Chief Executive Officer of the Company, on the terms
and conditions set forth herein; WHEREAS, except as otherwise provided in this
Agreement, the Company and the Executive desire to replace, in their entirety,
any prior agreements or arrangements providing for severance payments and
related benefits or payments or benefits upon a change in control between the
Executive and the Company or any of its affiliates, including without limitation
that Employment Agreement, dated as of July 8, 2013 and as amended June 15, 2015
and July 7, 2016, between Legacy Parkway and the Executive, which agreement was
assumed by the Company in connection with the Distribution as of October 7, 2016
(together, the “Prior Agreements”); and WHEREAS, the Executive desires to accept
employment on the terms hereinafter set forth in this Agreement. NOW, THEREFORE,
in consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows: 1. Effective Date and
Term; Termination of Prior Agreements. (a) The Executive shall be employed by
the Company for the period commencing as of the Effective Date and ending on
December 31, 2019, unless earlier terminated pursuant to the terms hereof (the
“Initial Term”), subject to automatic renewal for additional one (1) year
periods unless either party provides the other with ninety (90) days’ notice of
such party’s intent not to renew (the Initial Term and any such renewal, the
“Term”). Notwithstanding anything to the contrary in this Section 1(a), upon the
occurrence of a Change



--------------------------------------------------------------------------------



 
[ex101heistandemploymenta002.jpg]
EXECUTION VERSION 2 in Control (as defined below), the Term shall automatically
extend until the later of (i) the second (2nd) anniversary of such Change in
Control and (ii) the date upon which the Term would otherwise have ended. As
further described in Section 6(b) and Section 6(c), the Company’s election not
to renew this Agreement at the end of the Initial Term or a renewal Term shall
constitute a termination by the Company without Cause, where the Executive is
willing to extend the Term under the Agreement’s existing terms and conditions;
provided the Executive ceases his employment on account of such non-renewal at
the end of the then-current Term. (b) From and after the Effective Date, the
Executive’s entitlement to payments or benefits under all Prior Agreements shall
terminate, and the Prior Agreements and all obligations of the parties
thereunder will cease to have any further force and effect, except to the extent
set forth or contemplated herein or in that certain Letter Agreement, dated as
of April 28, 2016, by and between Legacy Parkway and the Executive attached
hereto as Schedule A (“Transition Letter Agreement”). 2. Position and Duties.
(a) During the Term, the Executive shall serve as the Company’s President and
Chief Executive Officer and shall serve as a director on the Company’s Board of
Directors (the “Board”). The Executive shall report to the Company’s Board and
shall have such duties and responsibilities as are consistent with the
Executive’s position and as may be assigned by the Board from time to time.
During the Term, the Executive shall be subject to, and shall act in accordance
with, all reasonable instructions and directions of the Board and all applicable
policies and rules of the Company. (b) The Executive shall devote his full
working time, energy, and attention to the performance of his duties and
responsibilities hereunder and shall not engage in any other business,
profession, or occupation for compensation or otherwise which would conflict
with or interfere with the rendition of the Executive’s services hereunder;
provided that nothing herein shall (i) preclude the Executive from (A) managing
his personal, financial, and legal affairs, and (B) with the Board’s prior
written consent, serving as a director on the board of directors of a publicly
traded company that is not a competitor of the Company, or (ii) prevent the
Executive from engaging in civic and charitable activities, so long as such
activities do not interfere with the performance of his duties and
responsibilities to the Company as provided hereunder. For purposes hereof,
United Legacy Bank is not a competitor of the Company, and consent is hereby
granted for the Executive to serve on the board thereof. 3. Compensation. (a)
During the Term, the Company shall pay the Executive a minimum base salary at
the rate of $750,000 per annum (the “Base Salary”), payable in regular
installments in accordance with the Company’s customary payroll practices. The
Board or the Board’s Compensation Committee (the “Committee”) shall annually
review the Executive’s Base Salary and, in its sole discretion, may increase the
Executive’s annual Base Salary. References in this Agreement to Base Salary
shall refer to the annual Base Salary as may be increased by the Board or the
Committee from time to time.



--------------------------------------------------------------------------------



 
[ex101heistandemploymenta003.jpg]
EXECUTION VERSION 3 (b) In addition to the Base Salary, during the Term, the
Executive shall be eligible to participate in the Company’s discretionary annual
incentive plan (the “AIP”) as may be established and approved by the Board or
the Committee from time to time, and pursuant to the AIP, the Executive may earn
an annual bonus (the “Annual Bonus”) for each calendar year during the Term,
with a target Annual Bonus opportunity of one hundred fifty (150%) of Base
Salary (the “Target Bonus”); provided, that the Board or the Committee shall
annually review the Executive’s Target Bonus and, in its sole discretion, may
increase the Executive’s Target Bonus, and references in this Agreement to
Target Bonus shall refer to the Target Bonus as may be increased by the Board or
the Committee from time to time. (1) The Annual Bonus actually paid, if any, for
any calendar year shall be determined by the Board or the Committee based upon
the achievement of annual performance objectives established by the Committee,
and communicated to the Executive, from time to time. The Annual Bonus shall be
paid no later than two and one-half (2.5) months following the end of the
calendar year to which such Annual Bonus relates, subject to the Executive’s
continued employment with the Company on the applicable payment date, except as
otherwise provided in Sections 6(a), 6(b), and 6(c). (2) The Company agrees to
pay to the Executive an Annual Bonus for calendar year 2016 in the amount of
$1,025,000 (the “Transition Bonus”). The Transition Bonus shall be paid no later
than February 15, 2017, subject to the Executive’s continued employment with the
Company on the applicable payment date, except as otherwise provided in Sections
6(a), 6(b), and 6(c). The Transition Bonus shall be in satisfaction of any
Annual Bonus payable to the Executive by Legacy Parkway, Cousins, or the Company
under any Prior Agreements for the 2016 calendar year or fiscal year. (c) During
the Term, pursuant and subject to the terms of the Parkway, Inc. and Parkway
Operating Partnership LP 2016 Omnibus Equity Incentive Plan (as it may be
amended from time to time, or its successor, the “Plan”) and subject to Board or
Committee approval, the Executive shall be eligible to receive an annual grant
of restricted stock units (“RSUs”), which may be time-based and/or
performance-based, and/or such other awards as the Board or the Committee deems
appropriate. In addition: (1) Transition RSUs. Following the consummation of the
Distribution but not later than the Effective Date, the Executive shall receive
(or shall have received) the grant of time-based restricted stock units (“RSUs”)
set forth on Schedule B attached hereto (the “Transition RSUs”). Fifty percent
(50%) of the Transition RSUs shall vest on January 1, 2017, and the remaining
fifty percent (50%) shall vest ratable on each of the first, second and third
anniversaries of the Merger, subject to the Executive’s continued employment on
each applicable vesting date. (2) Equity Grants. The Executive shall be eligible
to receive an annual grant in each calendar year commencing with 2017. However,
the grant for calendar year 2017 shall be made as of the Effective Date, based
on a twelve (12)-



--------------------------------------------------------------------------------



 
[ex101heistandemploymenta004.jpg]
EXECUTION VERSION 4 month period beginning on the Effective Date (an "Agreement
Year"). For such grant, the Executive shall receive (i) a grant of
performance-based RSUs, covering 74,027 common share units, that vest based on
achievement of certain performance metrics over a three (3)-Agreement Year
performance period, and (ii) a grant of time-based RSUs, having an aggregate
value equal to $375,000, that vest in three equal annual installments over a
three (3)-Agreement Year period, and each such grant subject to the Executive’s
continued employment on each applicable vesting date. For purposes of the grant
of time-based RSUs for the Agreement Year, the number of common share units
covered by the time-based RSUs shall be determined by dividing the aggregate
value of such award by the fifteen (15)-day trailing average closing price of
the Company’s common stock as of the date of grant. For the avoidance of doubt,
for any calendar year following the 2017 calendar year, the Executive shall be
eligible to receive an annual grant in an amount and in the form as the Board or
the Committee deems appropriate, such grant to be made on or about the time the
Committee convenes to evaluate achievement for annual bonus determinations for
the prior year and to have a vesting start date commencing January 1 of the
applicable calendar year. (3) Qualified Retirement and CIC Termination. In the
event of a CIC Termination (as defined below), each of the Executive’s
outstanding equity or equity-based awards that is subject to time-based vesting
shall immediately vest and be paid in full upon the date of such CIC
Termination. In the event of a Qualified Retirement, the Executive’s outstanding
equity or equity-based awards subject to (i) time-based vesting shall
immediately vest pro-rata, based on the number of completed months in the
vesting period prior to the Qualified Retirement and (ii) performance-based
vesting shall vest pro-rata, based on the Executive’s number of completed whole
years of the performance period and on the actual performance achievement level
through the entire duration of the applicable performance period. For purposes
hereof, a “Qualified Retirement” shall occur when the Executive voluntarily
terminates his employment with the Company (i) after the Initial Term, or (ii)
after identifying and hiring if necessary a replacement to the Executive’s
position with the Company deemed acceptable to the Board in its reasonable
discretion. (4) Code Section 409A. Notwithstanding the foregoing, to the extent
accelerated payment is not permitted under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) without the imposition of a penalty, the
awards shall immediately vest in full, but be paid on the original payment
schedule set forth in such award. 4. Employee Benefits; Expense Reimbursement.
During the Term: (a) The Executive shall be entitled to participate in all
employee benefit plans and programs available generally to other executives of
the Company.



--------------------------------------------------------------------------------



 
[ex101heistandemploymenta005.jpg]
EXECUTION VERSION 5 (b) The Executive shall be entitled to no fewer than
twenty-five (25) days per full year of vacation, subject to the terms and
conditions of the Company’s policies as may be in effect from time to time
during the Term. (c) The Company shall reimburse the Executive for all
reasonable business and entertainment expenses incurred by the Executive in
furthering the goals of the Company, subject to the Executive’s provision of
documentation as the Board or the Committee may reasonably request. 5.
Termination of Employment. (a) The Term and the Executive’s employment hereunder
may be terminated under the following circumstances. (1) Death. The Term and the
Executive’s employment hereunder shall terminate upon the Executive’s death. (2)
Disability. The Term and the Executive’s employment hereunder shall terminate in
the event of the Executive’s Disability. For purposes of this Agreement,
“Disability” shall mean: as a result of the Executive’s incapacity due to
physical or mental illness or injury, the Executive (i) is eligible to receive a
benefit under the Company’s long-term disability plan applicable to the
Executive, or (ii) if no such long-term disability plan is applicable to the
Executive, the Executive is unable to perform his duties hereunder for a period
of ninety (90) consecutive days or a period of ninety (90) days in any one
hundred eighty (180)-day period, even with any reasonable accommodation required
by law. (3) Cause. The Company may immediately terminate the Term and the
Executive’s employment hereunder for Cause. For purposes of this Agreement,
“Cause” shall mean: (i) the continued refusal by the Executive to perform the
material responsibilities and duties under this Agreement, (ii) the engaging by
the Executive in willful or reckless conduct, if such conduct is done or omitted
to be done by the Executive not in good faith, and is materially injurious to
the Company monetarily or otherwise, (iii) the Executive’s conviction of, or
pleading of guilty or nolo contendere to, a felony, (iv) the commission or
omission of any act by the Executive that is materially detrimental to the best
interests of the Company and that constitutes common law fraud or a violation of
applicable law, or (v) the Executive’s breach of any material provision of this
Agreement (including any Restrictive Covenants). Notwithstanding the foregoing,
the Term and the Executive’s employment shall not be deemed to have been
terminated for Cause unless the Company shall have given the Executive (A)
written notice setting forth the reasons for the Company’s intention to
terminate the Executive’s employment for Cause, and (B) a reasonable
opportunity, not to exceed thirty (30) days, to cure such failure, to the extent
reasonably susceptible to cure.



--------------------------------------------------------------------------------



 
[ex101heistandemploymenta006.jpg]
EXECUTION VERSION 6 (4) Good Reason. The Executive may terminate the Term and
his employment hereunder for Good Reason. For purposes of this Agreement, “Good
Reason” shall mean, (i) the Company’s failure to pay material compensation when
due and payable; (ii) a material diminution in the Executive’s position, duties
or responsibilities, including without limitation, the Executive’s no longer
holding the position and title of President and Chief Executive Officer or the
Executive’s being removed from or not being elected to the Board of the Company;
(iii) the Company’s material breach of any other material provision of this
Agreement; (iv) requiring the Executive to relocate his or her residence to a
location outside of Orlando, Florida; or (v) following a Change in Control, if
at any time during the two (2)-year period following such Change in Control
Executive is not given a compensation and benefits package, including in
particular annual equity or equity-based grants, that is at least as favorable
as the package Executive receives from the Company prior to the Change in
Control. The Executive shall not have Good Reason to terminate the Term and his
employment hereunder unless the Company shall have been given (A) a Notice of
Termination setting forth the reasons for the Executive asserting Good Reason,
and (B) a reasonable opportunity, not to exceed thirty (30) days, to cure such
failure. (5) Any Other Reason. Either party may terminate the Term and the
Executive’s employment hereunder at any time for any reason other than those set
forth above; provided that the terminating party shall provide the other party
with Notice of Termination (as defined below in Section 5(b)). (b) Notice of
Termination. Any termination of the Executive’s employment by the Company or by
the Executive during the Term shall be communicated by providing the other party
at least sixty (60) days’ advance written notice of such termination (the
“Notice of Termination”) in accordance with Section 13(a); provided that no
Notice of Termination shall be required in the event of a termination on account
of the death of the Executive and that the notice of termination required under
Section 5(a)(3) on account of the Executive’s termination by the Company for
Cause shall not require any amount of advance notification (except that with
respect to the determination of Cause, the Company shall have given the
Executive prior notice and the opportunity to cure as set forth in Section
5(a)(3) above). 6. Termination Payments. (a) Death or Disability. In the event
that the Executive’s employment hereunder terminates as a result of the
Executive’s death or Disability other than within the two (2)-year period
following a Change in Control, all then unvested Transition RSUs shall
immediately and automatically vest, and the Company shall pay to the Executive
(or, if applicable, to the Executive’s estate), within thirty (30) days
following the date of termination of employment, (i) any earned but unpaid Base
Salary accrued through the date of termination and any earned but unpaid
vacation pay (collectively, the “Accrued Amounts”), (ii) any unpaid Transition
Bonus, and (iii) any earned but unpaid Annual Bonus for the calendar year



--------------------------------------------------------------------------------



 
[ex101heistandemploymenta007.jpg]
EXECUTION VERSION 7 preceding the date the Executive’s employment hereunder
terminates and, provided the Executive’s date of employment termination is more
than six months into the performance year and subject to the Committee’s
certification of achievement of the performance goals for such year after the
year is concluded, a pro-rated portion of any Annual Bonus for the calendar year
in which termination occurs (in each case without regard to whether the
Executive is employed on the date such Annual Bonus is paid). (b) Without Cause
or For Good Reason. In the event that the Company terminates the Executive’s
employment hereunder without Cause (which shall include the Company’s election
not to renew and/or extend the Agreement, where the Executive is willing to
extend the Term, as provided in Section 1, on the Agreement’s existing terms and
where the Executive serves out the current Term, it being understood that
Sections 5 and 6 shall continue to apply in accordance with their terms and it
being understood that following the end of the then- current Term, the
Executive’s employment shall have terminated), or the Executive terminates his
employment hereunder for Good Reason, in each case other than a CIC Termination,
the Executive shall be entitled to (i) the Accrued Amounts and any unpaid
Transition Bonus, and, if such termination is prior to the second anniversary of
the Effective Date, the CIC Cash (as defined in Section 6(c) below), each
payable within thirty (30) days following the date of termination of employment;
(ii) any earned but unpaid Annual Bonus for the calendar year preceding the date
the Executive’s employment hereunder terminates and, provided the Executive’s
date of employment termination is more than six (6) months into the performance
year and subject to the Committee’s certification of achievement of the
performance goals for such year after the year is concluded, a pro-rated portion
of any Annual Bonus for the calendar year in which termination occurs, in each
case payable on the date such amount would otherwise have been paid (without
regard to whether the Executive is employed on the date such Annual Bonus is
paid); (iii) an amount equal to the sum of (A) eighteen (18) months of the
Executive’s Base Salary and (B) one and one half (1.5) times the Executive’s
then current Target Bonus, payable in twelve (12) equal monthly installments in
accordance with the Company’s customary payroll practices starting one month
after termination; (iv) immediate and automatic vesting of all then unvested
Transition RSUs and an additional eighteen (18) months’ time-based vesting
credit on any other outstanding equity or equity-based awards that are subject
to time-based vesting; and (v) continued health care coverage for himself and
any of his eligible dependents at the Company’s cost, for up to eighteen (18)
months after coverage would otherwise lapse on account of termination under the
Company’s group health plans pursuant to the continuation of coverage provisions
contained in Sections 601 through 608 of the Employee Retirement Income Security
Act of 1974, as amended (the “Health Continuation Benefit”); provided, that any
payment that would otherwise have been made but that is conditioned upon the
execution and effectiveness of the Release (as defined below) shall not be made
or provided until the fortieth (40th) day following the date of such termination
of employment. The payments and benefits provided under this Section 6(b), other
than the Accrued Amounts, Transition Bonus, and the earned but unpaid Annual
Bonus payment for the preceding calendar year, are subject to and conditioned
upon (x) the Executive’s execution of a valid general release and waiver (in a
form reasonably acceptable to the Company) within thirty (30) days following the
date of termination, waiving all claims the Executive may have against the
Company, its successors, assigns, affiliates, executives, officers, and
directors relating to the Executive’s employment with the



--------------------------------------------------------------------------------



 
[ex101heistandemploymenta008.jpg]
EXECUTION VERSION 8 Company and the termination thereof (the “Release”), and
such waiver becoming effective, and (y) the Executive’s compliance with any
restrictive covenants to which he may be subject pursuant to Sections 7, 8, and
9 hereof (the “Restrictive Covenants”), provided that to the extent the
Executive inadvertently breaches any of the Restrictive Covenants set forth in
Sections 7 and 9(a) hereof and such breach is reasonably susceptible to cure,
the Executive shall be given a reasonable opportunity, not to exceed ten (10)
days, to cure such breach (the conditions in (x) and (y), the “Conditions”). The
Executive shall not be entitled to any other compensation or benefits not
expressly provided for in this Section 6(b), regardless of the time that would
otherwise remain in the Term had the Term not been terminated hereunder. (c) CIC
Termination. In lieu of the payments and benefits described in Sections 6(a) and
6(b) above, and in addition to any accelerated vesting pursuant to Section
3(c)(3), in the event the Executive’s employment is terminated either by the
Company without Cause (which shall include the Company’s election not to renew
and/or extend the Agreement, where the Executive is willing to extend the Term,
as provided in Section 1, on the Agreement’s existing terms and where the
Executive serves out the current Term, it being understood that Sections 5 and 6
shall continue to apply in accordance with their terms and it being understood
that following the end of the then-current Term, the Executive’s employment
shall have terminated), by the Executive for Good Reason, or as a result of the
Executive’s death or Disability, in each such case within the two (2)-year
period following a Change in Control, or if there is a Termination in
Anticipation of a Change in Control (any such termination, a “CIC Termination”),
the Executive shall be entitled to (i) the Accrued Amounts and any unpaid
Transition Bonus, each payable within thirty (30) days following the date of
termination of employment; (ii) any earned but unpaid Annual Bonus for the
calendar year preceding the date the Executive’s employment hereunder
terminates, payable within thirty (30) days following the date of termination of
employment and, provided the Executive’s date of employment termination is more
than six (6) months into the performance year and subject to the Committee’s
certification of achievement of the performance goals for such year after the
year is concluded, a pro-rated portion of any Annual Bonus for the calendar year
in which termination occurs, payable on the date such amount would otherwise
have been paid (without regard to whether the Executive is employed on the date
such Annual Bonus is paid); (iii) the Health Continuation Benefit; and (iv) an
amount equal to two and nine-tenths (2.9) times the sum of the Executive’s Base
Salary and then-current Target Bonus (“CIC Cash”). The payments and benefits
provided under this Section 6(c), other than the Accrued Amounts, Transition
Bonus, and the earned but unpaid Annual Bonus payment for the preceding calendar
year, are subject to and conditioned upon the Executive’s compliance with the
Conditions. The payment described in clause (iv) above shall be paid in lump sum
within thirty (30) days following the date of termination of employment, unless
the Change in Control does not qualify as a 409A Change in Control or such form
is otherwise prohibited by Section 409A of the Code, in which case such payment
shall be payable in equal installments over a period of twelve (12) months, in
accordance with the Company’s customary payroll practices. For purposes of this
Agreement: (1) “Change in Control” shall have the meaning ascribed to such term
in the Plan and shall be inclusive of a 409A Change in Control; provided, for
the avoidance of doubt, a Change in Control shall exclude the Merger and the
Distribution.



--------------------------------------------------------------------------------



 
[ex101heistandemploymenta009.jpg]
EXECUTION VERSION 9 (2) “409A Change in Control” shall mean a change in the
ownership or effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company, within the meaning of Section
409A(a)(2)(A)(v) of the Code and U.S. Treasury Regulation Section 1.409A-
3(i)(5); provided, for the avoidance of doubt, a 409A Change in Control shall
exclude the Merger and the Distribution. (3) “Termination in Anticipation of a
Change in Control” shall mean termination of the Executive’s employment by the
Company without Cause or by the Executive for Good Reason, in either the case
within the ninety (90) day period prior to the consummation of a Change in
Control. (d) Any Other Reason. In the event the Executive’s employment is
terminated for any reason other than those described in Sections 6(a)-(c) above,
the Company shall pay to the Executive the Accrued Amounts within thirty (30)
days following the date of termination of employment. (e) No Additional
Obligations. Except as otherwise provided in this Section 6, and except for any
vested benefits under any tax qualified pension plans of the Company, and
continuation of health insurance benefits on the terms and to the extent
required by Section 4980B of the Code and Section 601 of the Employee Retirement
Income Security Act of 1974, as amended (which provisions are commonly known as
COBRA), the Company shall have no additional obligations under this Agreement,
and the Executive shall not be entitled to any additional compensation or
benefits (including vesting) hereunder. 7. Confidentiality. (a) The Executive
hereby agrees that, during the Term and thereafter, he will hold in strict
confidence any Confidential Information related to the Company and its
affiliates. For purposes of this Agreement, the term “Confidential Information”
shall mean all proprietary information of the Company and its affiliates, which
is not generally known to the public, including without limitation any
inventions, processes, methods of distribution, customer lists or customers’ or
trade secrets, and including any information which would not have been generally
known to the public but for disclosure by the Executive in breach of his
obligations hereunder; provided, that Confidential Information shall not include
any information required by law to be disclosed, but only if the Executive gave
prompt written notice to the Company of such requirement, discloses no more
information than is so required, and cooperates with any attempts by the Company
to obtain a protective order or similar treatment. (b) The Executive hereby
agrees that, upon the termination of his employment, he shall not take, without
the prior written consent of the Company, any property of the Company, including
without limitation any drawing, blueprint, specification or other document (in
whatever form) of the Company or its affiliates which is of a confidential
nature relating to the Company or its affiliates, or, without limitation,
relating to its or their methods of distribution, or any description of any
formulas or secret processes and will return any such property or information
(in whatever form) then in his possession.



--------------------------------------------------------------------------------



 
[ex101heistandemploymenta010.jpg]
EXECUTION VERSION 10 8. Non-Disparagement. The Executive hereby agrees, during
the Term and thereafter, not to defame or disparage the Company, its affiliates
and their respective officers, directors, members or employees, and the Company
hereby agrees, during the Term and thereafter, to prevent the then-current
members of the Board from defaming or disparaging the Executive; provided, that
in addition to any other remedies a party may have, in the event the other party
fails to comply with the obligations set forth in this Section 8, any
obligations the first party may have under this Section 8 shall cease
immediately. The Executive hereby agrees to cooperate with the Company in
refuting any defamatory or disparaging remarks by any third party made in
respect of the Company, its affiliates, or their directors, members, officers,
or employees. The Company hereby agrees to cooperate with the Executive in
refuting any defamatory or disparaging remarks made by any third party in
respect of the Executive. 9. Non-Competition and Non-Solicitation. (a) The
Executive and the Company agree that the Company would likely suffer significant
harm from the Executive’s competing with the Company during the Term and for
some period of time thereafter. Accordingly, the Executive agrees that he will
not, during the Term and for a period of twelve (12) months following the
termination of the Term and his employment, directly or indirectly, become
employed by, engage in business with, serve as an agent or consultant to, become
a partner, member, principal, stockholder or other owner (other than a holder of
less than one percent (1%) of the outstanding voting shares of any publicly held
company) of, any Competitor, or otherwise perform services relating to, the
business or any product, service or process of the Company or its affiliates at
the time of the termination for any Competitor (whether or not for
compensation), including without limitation, office ownership, office leasing
and office management activities (the “Business”). For purposes of this
Agreement, the term “Competitor” shall mean any individual, partnership,
corporation, limited liability company, unincorporated organization, trust or
joint venture, or a governmental agency or political subdivision thereof that is
engaged in, or otherwise competes or has a reasonable potential for competing
with the Company, anywhere in which the Company engages in the Business. (b) The
Executive agrees that he shall not, directly or indirectly, during the Term and
for a period thereafter of (i) eighteen (18) months in the event of any
termination other than a CIC Termination, or (ii) two (2) years in the event of
a CIC Termination, solicit or hire or attempt to solicit or hire, as applicable,
(A) any customer or supplier of the Company or its affiliates in connection with
a Competitor or to terminate or alter in a manner adverse to the Company or its
affiliates such customer’s or supplier’s relationship with the Company or its
affiliates, or (B) any employee, consultant or individual who was an employee or
consultant within the six (6) month period immediately prior thereto to
terminate or otherwise alter his or her relationship with the Company or any of
its affiliates. 10. Injunctive Relief. It is impossible to measure in money the
damages that will accrue to the Company in the event that the Executive breaches
any of the Restrictive Covenants. In the event that the Executive breaches any
such Restrictive Covenant, the Company shall be entitled to an injunction
restraining the Executive from violating such Restrictive Covenant (without
posting any bond). If the Company shall institute any action or proceeding to
enforce any such Restrictive Covenant, the Executive hereby waives the claim or
defense that the



--------------------------------------------------------------------------------



 
[ex101heistandemploymenta011.jpg]
EXECUTION VERSION 11 Company has an adequate remedy at law and agrees not to
assert in any such action or proceeding the claim or defense that the Company
has an adequate remedy at law. The foregoing shall not prejudice the Company’s
right to require the Executive to account for and pay over to the Company, and
the Executive hereby agrees to account for and pay over, the compensation,
profits, monies, accruals or other benefits derived or received by the Executive
as a result of any transaction constituting a breach of any of the Restrictive
Covenants. 11. 280G. (a) Notwithstanding any other provision of this Agreement
or any other plan, arrangement, or agreement to the contrary, if any of the
payments or benefits provided or to be provided by the Company or its affiliates
to the Executive or for the Executive’s benefit pursuant to the terms of this
Agreement or otherwise (“Covered Payments”) constitute parachute payments within
the meaning of Section 280G of the Code (such payments, the “Parachute
Payments”) and would, but for this Section 11, be subject to the excise tax
imposed under Section 4999 of the Code (or any successor provision thereto) or
any similar tax imposed by state or local law or any interest or penalties with
respect to such taxes (collectively, the “Excise Tax”), or not be deductible
under Section 280G of the Code, then such Covered Payments shall be payable
either (i) in full or (ii) reduced to the minimum extent necessary to ensure
that no portion of the Covered Payments is subject to the Excise Tax, whichever
of the foregoing (i) or (ii) results in the Executive’s receipt on an after-tax
basis of the greatest amount of benefits after taking into account the
applicable federal, state, local and foreign income, employment and excise taxes
(including the Excise Tax). (b) The Covered Payments shall be reduced in a
manner that maximizes the Executive’s economic position. In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Section 409A of the Code, to the extent applicable, and where
two or more economically equivalent amounts are subject to reduction but payable
at different times, such amounts payable at the later time shall be reduced
first but not below zero. (c) Any determination required under this Section 11
shall be made in writing by the Company or by an accounting firm selected and
paid for by the Company. The Executive shall provide the Company with such
information and documents as the Company may reasonably request in order to make
a determination under this Section 11. 12. Clawback. The Company may recover
incentive and other compensation paid to the Executive, as and to the extent
required by applicable law and the Company’s clawback policy as may be in effect
from time to time. 13. Miscellaneous. (a) Any notice or other communication
required or permitted under this Agreement shall be effective only if it is in
writing and shall be deemed to be given when delivered personally or four (4)
days after it is mailed by registered or certified mail, postage prepaid, return
receipt requested or one day after it is sent by a reputable overnight courier
service and, in each case, addressed as follows (or if it is sent through any
other method agreed upon by the parties):



--------------------------------------------------------------------------------



 
[ex101heistandemploymenta012.jpg]
EXECUTION VERSION 12 If to the Company, to: Parkway, Inc. 390 North Orange
Avenue Suite 2400 Orlando, FL 32801 Attention: Compensation Committee Chairman
With a copy to: Hogan Lovells US LLP 555 Thirteenth Street NW Washington, D.C.
20004 Attention: Matt Thomson If to the Executive: _____________ or to such
other address as any party hereto may designate by notice to the others. (b)
Except as expressly provided herein, this Agreement shall constitute the entire
agreement among the parties hereto with respect to the Executive’s employment
hereunder, and supersedes and is in full substitution for any and all prior
understandings or agreements with respect to the Executive’s employment or
termination thereof (including, without limitation, the Prior Agreements). (c)
This Agreement may be amended only by an instrument in writing signed by the
parties hereto, and any provision hereof may be waived only by an instrument in
writing signed by the party or parties against whom or which enforcement of such
waiver is sought. The failure of any party hereto at any time to require the
performance by any other party hereto of any provision hereof shall in no way
affect the full right to require such performance at any time thereafter, nor
shall the waiver by any party hereto of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision or a
waiver of the provision itself or a waiver of any other provision of this
Agreement. (d) The parties hereto acknowledge and agree that each party has
reviewed and negotiated the terms and provisions of this Agreement and has had
the opportunity to contribute to its revision. Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement. Rather, the
terms of this Agreement shall be construed fairly as to both parties hereto and
not in favor or against either party. (e) The parties hereto hereby represent
that they each have the authority to enter into this Agreement, and the
Executive hereby represents to the Company that the execution of, and
performance of any of his duties under, this Agreement shall not constitute a



--------------------------------------------------------------------------------



 
[ex101heistandemploymenta013.jpg]
EXECUTION VERSION 13 breach of or otherwise violate any other agreement to which
the Executive is a party. The Executive hereby further represents to the Company
that he will not utilize or disclose any confidential information obtained by
the Executive in connection with any former employment with respect to his
duties and responsibilities hereunder. (f) This Agreement is binding on and is
for the benefit of the parties hereto and their respective successors, assigns,
heirs, executors, administrators and other legal representatives. Neither this
Agreement nor any right or obligation hereunder may be assigned by the
Executive. The Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume this Agreement in the same
manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place. As used in the Agreement, the
“Company” shall mean both the Company as defined in the first paragraph of the
Agreement and any such successor that assumes this Agreement, by operation of
law or otherwise. (g) Any provision of this Agreement (or portion thereof) which
is deemed invalid, illegal, or unenforceable in any jurisdiction shall, as to
that jurisdiction and subject to this Section, be ineffective to the extent of
such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions thereof in such jurisdiction or rendering that or any
other provisions of this Agreement invalid, illegal, or unenforceable in any
other jurisdiction. If any covenant should be deemed invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable. No
waiver of any provision or violation of this Agreement by the Company shall be
implied by the Company’s forbearance or failure to take action. (h) The Company
may withhold from any amounts payable to the Executive hereunder all federal,
state, city, or other taxes that the Company may reasonably determine are
required to be withheld pursuant to any applicable law or regulation (it being
understood, that the Executive shall be responsible for payment of all taxes in
respect of the payments and benefits provided herein). (i) This Agreement shall
be governed by and construed in accordance with the laws of the State of New
York without reference to its principles of conflicts of law. (j) This Agreement
may be executed in several counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same instrument. A
facsimile of a signature shall be deemed to be and have the effect of an
original signature. (k) The headings in this Agreement are inserted for
convenience of reference only and shall not be a part of or control or affect
the meaning of any provision hereof. (l) The intent of the parties is that
payments and benefits under the Agreement comply with Section 409A of the Code
and the regulations and guidance promulgated thereunder (except to the extent
exempt as short-term deferrals or otherwise) and, accordingly, to the maximum
extent permitted, the Agreement shall be interpreted to be in



--------------------------------------------------------------------------------



 
[ex101heistandemploymenta014.jpg]
EXECUTION VERSION 14 compliance therewith. A termination of employment shall not
be deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits subject to Section 409A of
the Code upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Section 409A of the
Code and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment,” “termination of the Term” or like
terms shall mean “separation from service.” The determination of whether and
when a separation from service has occurred shall be made in a manner consistent
with, and based on the presumptions set forth in, US Treasury Regulation Section
1.409A-1(h) or any successor provision thereto. It is intended that each
installment, if any, of the payments and benefits provided hereunder shall be
treated as a separate “payment” for purposes of Section 409A of the Code.
Neither the Company nor the Executive shall have the right to accelerate or
defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A of the Code; and if, as of
the date of the “separation from service,” the Executive is a “specified
employee” (within the meaning of that term under Section 409A(a)(2)(B) of the
Code, or any successor provision thereto), then with regard to any payment or
the provision of any benefit that is subject to this section (whether under this
Agreement, or pursuant to any other agreement with, or plan, program, or payroll
practice of, the Company) and is due upon or as a result of the Executive’s
separation from service, such payment or benefit shall not be made or provided,
to the extent making or providing such payment or benefit would result in
additional taxes or interest under Section 409A of the Code, until the date
which is the earlier of (A) the expiration of the six (6)- month period measured
from the date of such “separation from service,” and (B) the date of the
Executive’s death (the “Delay Period”) and this Agreement and each such
agreement, plan, program, or payroll practice shall hereby be deemed amended
accordingly. Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
or reimbursed to the Executive in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein. All reimbursements and
in-kind benefits provided under this Agreement or otherwise to the Executive
shall be made or provided in accordance with the requirements of Section 409A of
the Code to the extent that such reimbursements or in- kind benefits are subject
to Section 409A of the Code. All expenses or other reimbursements paid pursuant
herewith and therewith that are taxable income to the Executive shall in no
event be paid later than the end of the calendar year next following the
calendar year in which the Executive incurs such expense or pays such related
tax. With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Section 409A of
the Code, the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, and the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during any taxable year shall
not affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year; provided that, the foregoing clause shall
not be violated with regard to expenses reimbursed under any arrangement covered
by Section 105(b) of the Code solely because such expenses are subject to a
limit related to the period the arrangement is in effect and such payments shall
be made on or before the last day of the Executive’s taxable year following the
taxable year in which the expense occurred. [Signature Page Follows]



--------------------------------------------------------------------------------



 
[ex101heistandemploymenta015.jpg]
EXECUTION VERSION 15 IN WITNESS WHEREOF, the parties have executed this
Agreement as of the date first written above. EXECUTIVE PARKWAY, INC. By: Name:
A. Noni Holmes-Kidd Title: Vice President and General Counsel /s/ James R.
Heistand /s/ A. Noni Holmes-Kidd



--------------------------------------------------------------------------------



 
[ex101heistandemploymenta016.jpg]
EXECUTION VERSION 16 SCHEDULE A – TRANSITION LETTER AGREEMENT [See Attached.]



--------------------------------------------------------------------------------



 
[ex101heistandemploymenta017.jpg]
April 28, 2016 Mr. James R. Heistand Parkway Properties, Inc.
Bank of America Center 390 North Orange Avenue, Suite 2400
Orlando, Florida 32801 Dear James, This letter agreement (this “Letter Agreement
”) memorializes our discussions regarding the terms and conditions of your
employment from and following the consummation of the transactions (collectively, the “Transactions
”) contemplated by the
Agreement and Plan of Merger among Parkway Properties, Inc., Parkway Properties LP, Cousins Properties Incorporated and Clinic
Sub Inc., dated as of the date hereof (the “Merger Agreement
”). For purposes of this Letter Agreement, terms that are capitalized but
not defined herein shall have the meanings set forth in the Merger Agreement.
As you know, the Merger Agreement contemplates that, immediately following the consummation of the Merger and the
Reorganization, Clinic will distribute, on a pro rata basis to the stockholders of Clinic, all of the shares of HoustonCo (the “
Houston Distribution
”), and that you will be offered the role of Chief Executive Officer of HoustonCo in connection with the Houston
Distribution.
You agree that, if you are offered the role of Chief Executive Officer of HoustonCo in connection with the Houston
Distribution pursuant either to the assignment of your Employment Agreement (defined below) as in effect as of the date hereof (and
as modified hereby) to HoustonCo or to terms of a written employment agreement the terms of which are at least as favorable to you as
your Employment Agreement (defined below) as in effect as of the date hereof, you shall not have a basis for asserting, and shall be
deemed to have waived, any entitlement to terminate your employment under clauses (ii), (iii) or (iv) of the second sentence, as well as
the final sentence, of Section 5(a)(4) of the Employment Agreement by and between Pharmacy and you, dated as of July 8, 2013 and
amended as of June 15, 2015 (the “Employment Agreement
”), as a result of the consummation of the Transactions or any changes to
the terms and conditions (including, without limitation, the location) of your employment that result from the Transactions. Without
limiting the generality of the foregoing, you agree that Pharmacy or Clinic, as applicable, and its Affiliates may assign all of their
obligations under the Employment Agreement and/or this Letter Agreement to HoustonCo and its Affiliates. For purposes of
determining whether the terms of a new employment agreement are at least as favorable as the terms of your Employment Agreement,
any provision providing for “single­trigger” vesting of equity upon a change in control may be replaced with “double­trigger vesting”
requiring both the occurrence of a change in control and your involuntary termination without cause or resignation for good reason,
and the following provisions may be disregarded: (a) any special one­time equity award, and (b) the provision in the final sentence of
section 5(a)(4) of your Employment Agreement.



--------------------------------------------------------------------------------



 
[ex101heistandemploymenta018.jpg]
You acknowledge and agree that the waiver contemplated by the preceding paragraph is material to Clinic’s and Pharmacy’s
willingness to consummate the Transactions and that good and valuable consideration will be provided, directly or indirectly, to you in
connection with the Transactions, including without limitation: (a) the accelerated vesting of certain Pharmacy Equity Awards and
Pharmacy Partnership LTIP Units upon the consummation of the Transactions, (b) exchange of unvested Pharmacy Partnership LTIP
Units, if any, into time­vesting Pharmacy Equity Awards immediately prior to the consummation of the Transactions, which shall
partially vest upon the consummation of the Transactions and shall partially be assumed, (c) assumption of those Pharmacy Equity
Awards that are stock options, and (d) your continued employment with HoustonCo and its Affiliates following the consummation of
the Transactions as the Chief Executive Officer under the terms of the Employment Agreement (subject to the waiver described above)
or, if applicable, a new employment agreement satisfying the conditions described in paragraph three of this Letter Agreement.
Furthermore, in connection with consummation of the Transactions, you acknowledge and agree to the following:
1.
That any annual incentive award payable to you for calendar year 2016 shall, notwithstanding any contrary provision of your
Employment Agreement, be subject to the sole discretion of Clinic and its Affiliates (which for this purpose, includes
HoustonCo, whether before or after the Houston Distribution), 2.
That the Pharmacy Equity Awards and Pharmacy Partnership LTIP Units listed on Exhibit A may be converted into an equal
number of Pharmacy RSU Awards immediately prior to consummation of the Transactions, generally subject to the terms
and conditions of your current time­based Pharmacy RSU Awards, but vesting in four equal tranches, with twenty­five
percent (25%) becoming vested on the date of consummation of the Transactions, and twenty­five percent (25%) each
becoming vested on the first, second, and third anniversaries of the date of consummation of the Transactions; and
3.
That in connection with the Transactions, unless Clinic waives this requirement in writing, you will not offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend or otherwise transfer or dispose of, directly or indirectly, any HoustonCo common shares you hold
by reason of a Pharmacy Equity Award or a Pharmacy Partnership LTIP Unit that becomes fully vested as a result of the
Transactions, or enter into any swap or other arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of such common shares, whether any such transaction is to be settled by delivery of HoustonCo
common shares or other HoustonCo securities, in cash or otherwise, for sixty (60) days after consummation of the
Transactions. You further agree to execute such agreements and instruments as may be reasonably requested by Clinic or
HoustonCo to give further effect to this undertaking. 2



--------------------------------------------------------------------------------



 
[ex101heistandemploymenta019.jpg]
This Letter Agreement, together with the Employment Agreement, constitute the entire agreement between the parties
hereto with respect to the subject matter hereof. No provision of this Letter Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in a writing signed by you, Clinic, and Pharmacy. This Letter Agreement shall be
governed, construed, and interpreted under the laws of the State of New York without reference to its principles of conflicts of laws.
If the Effective Time does not occur, this Letter Agreement shall be null and void ab initio.
From and following the Effective Time, your employment shall continue to be at will and may be terminated by either you
or HoustonCo or its Affiliates at any time, without prior notice and for any or no reason.
We believe that you and HoustonCo will have a promising future. Please acknowledge your agreement to the terms of this
Letter Agreement by your signature below. Cousins Properties Incorporated By:
 /s/ Pamela F. Roper Name:  Pamela F. Roper Title:  
Senior Vice President, General Counsel and Corporate Secretary 3



--------------------------------------------------------------------------------



 
[ex101heistandemploymenta020.jpg]
Parkway Properties, Inc. By: /s/ David R. O’Reilly  Name: David R. O’Reilly  
Title:   Executive Vice President and Chief Financial Officer
By: /s/ Jeremy R. Dorsett  Name: Jeremy R. Dorsett   Title:  
Executive Vice President, General Counsel and Secretary  
Acknowledged and Agreed:   /s/ James R. Heistand     April 28, 2016  
James R. Heistand     Date  



--------------------------------------------------------------------------------



 
[ex101heistandemploymenta021.jpg]
EXHIBIT A Name Number Pharmacy Equity Awards and Pharmacy Partnership LTIP Units
?ames ?. Heistand ????00    201? Time?Based Pharmacy ??U Awards
?ames ?. Heistand 2?????    201? Time?Based Pharmacy ??U Awards
?ames ?. Heistand 1?????    201? Time?Based Pharmacy ??U Awards
?ames ?. Heistand ???00    201? Time?Based Pharmacy ??U Awards ?ames ?. Heistand
??????    201? Pharmacy Partnership LTIP Units ?ames ?. Heistand  
??????    201? Pharmacy Partnership LTIP Units      Total  
1????0?    New Pharmacy ??U Awards  



--------------------------------------------------------------------------------



 
[ex101heistandemploymenta022.jpg]
EXECUTION VERSION SCHEDULE B – TRANSITION RSUs Name Number of Transition RSUs
James R. Heistand 109,045



--------------------------------------------------------------------------------



 